Citation Nr: 0806888	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  97-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for asthma and reactive airway disease.

3.  Entitlement to service connection for left otitis 
externa.

4.  Entitlement to service connection for temporomandibular 
joint disability.

5.  Entitlement to service connection for a right ovarian 
cyst.

6.  Entitlement to service connection for right ankle 
disability.

7.  Entitlement to service connection for pleurisy/chest 
pain. 




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the claims 
folders was ultimately transferred to the RO in Pittsburgh, 
Pennsylvania.

The Board remanded the veteran's appeal for further 
development in April 2004.  The title page of the Board's 
April 2004 remand incorrectly identified an issue on appeal 
as entitlement to an initial evaluation in excess of 10 
percent for migraine headaches when the issue should have 
been identified as entitlement to an initial compensable 
evaluation for migraine headaches. 

Pursuant to the April 2004 Board remand's instructions, the 
Appeals Management Center (AMC) wrote to the veteran in May 
2007 to clarify her desires concerning representation.  No 
response from the veteran has been received, and the power of 
attorney of record therefore continues to be the North 
Carolina Department of Veterans Affairs even though the 
veteran now resides in Texas.


FINDINGS OF FACT

1.  The veteran's headaches result in no prostrating attacks. 

2.  From July 18, 1996, through October 6, 1996, the 
veteran's asthma was manifested by mild symptomatology.  

3.  From October 7, 1996, the veteran's asthma has 
necessitated daily inhalational or oral bronchodilator 
therapy.

4.  The veteran's asthma is currently manifested by moderate 
symptomatology requiring daily inhalational or oral 
bronchodilator therapy, and no necessity of oral steroid 
therapy.

5.  Chronic left otitis externa, temporomandibular joint 
disability, right ovarian cyst, right ankle disability, nor 
pleurisy/chest pain was not present in service, and none of 
these disorders is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2007).

2.  The criteria for a disability rating higher than 10 
percent for asthma are not met from July 18, 1996, through 
October 6, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (1996).

3.  The criteria for a 30 percent disability rating for 
asthma are met from October 7, 1996.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 
(1996-2007).

4.  The criteria for a disability rating higher than 30 
percent for asthma are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1996-
2007).

5.  Right ankle disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the right ankle during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Neither left otitis externa, temporomandibular joint 
disability, right ovarian cyst, nor pleurisy/chest pain was 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's claims were initially adjudicated long before 
the enactment of the VCAA in November 2000.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA, to include notice 
that she submit any pertinent evidence in her possession, by 
letter mailed in April 2004.  The veteran received notice 
concerning the disability-rating and effective-date elements 
of the claims by letter mailed in March 2006.

Although the required notice was not sent until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  The 
Board finds that while the notice the veteran received was 
not entirely consistent with the requirements of Vazquez, any 
deficiency was not prejudicial to the appellant because in 
her timely VA Form 9 (Substantive Appeal) the veteran herself 
addressed some of the aforementioned factors, and thus 
demonstrated sufficient actual knowledge of these 
requirements.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  The veteran has been scheduled for a VA 
examination and informed of the consequences of failure to 
report for a scheduled examination.  No explanation or 
request for rescheduling was received from the veteran 
following her failure in August 2007 to report for the 
scheduled VA examination, of which failure to report she was 
duly notified.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.

Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

A.  Migraine Headaches

A noncompensable initial disability rating for migraine 
headaches is currently in effect under Diagnostic Code 8100, 
having been effective since July 18, 1996.  

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 
noncompensable evaluation is appropriate for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

The veteran failed to report without explanation for a 
scheduled VA examination in August 2007.  Evidence as to any 
prostrating attacks that might thereby have been obtained 
does not exist in the record.  The record before the Board 
shows that the veteran continues to be afflicted by chronic 
headaches; however, the only pertinent VA examination report 
of record is an October 1996 general medical examination 
report wherein it was noted that the veteran complained of 
headache.  It is devoid of evidence of prostrating attacks, 
as is the rest of the record in the claims files.  While the 
veteran's headaches may impair her ability to function, there 
simply is no evidence that they are prostrating.

Based on the medical evidence of record, the Board concludes 
that the veteran's headaches are not prostrating in nature, 
and therefore do not warrant a compensable rating under the 
schedular criteria.  Consideration has been given to 
assigning staged ratings; however, for the reasons discussed 
above, the Board has concluded that a compensable rating is 
not warranted for any portion of the initial evaluation 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Asthma and Reactive Airway Disease

The veteran's asthma has been assigned a 10 percent 
disability rating under 38 C.F.R. § 4.97, Diagnostic Code 
6602, from July 18, 1996, to the present.  In her most recent 
communication to the RO, her August 1997 Substantive Appeal, 
the veteran essentially contended that the symptomatology 
associated with the disability is more severe than is 
reflected in the currently assigned rating.

The criteria for evaluating this disability were revised 
effective October 7, 1996.  In accordance with VAOPGCPREC 7-
2003, the Board has reviewed the revised rating criteria.  
The revised rating criteria would not produce retroactive 
effects since the revised provisions affect only entitlement 
to prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date.

Under the current version of Diagnostic Code 6602, a 10 
percent rating is for assignment where pulmonary function 
testing shows FEV-1 of 71-to 80-percent predicted; FEV-1/FVC 
of 71 to 80 percent; or the requirement for intermittent  
inhalational or oral bronchodilator therapy.  

A 30 percent rating requires FEV-1 of 56-to 70-percent 
predicted; FEV-1/FVC of 56 to 70 percent; the requirement of 
daily inhalational or oral bronchodilator therapy; or the 
requirement of inhalational anti-inflammatory medication.  

A 60 percent rating is warranted under Diagnostic Code 6602, 
if FEV-1 is 40-to 55-percent predicted; FEV-1/FVC is 40 to 55 
percent; at least monthly visits to a physician are required 
for exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

Under the version of the rating schedule in effect prior to 
October 7, 1996, a 10 percent rating required mild symptoms; 
paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating required moderate symptoms; asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating required severe symptoms; frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.

With respect to pulmonary function testing, the record 
contains not a single test result throughout the period on 
appeal.  The veteran failed to report without explanation for 
a scheduled VA examination in August 2007, thereby precluding 
the record from benefiting from any further evidence that 
might thereby have been gleaned in this regard.  Given the 
absence of pulmonary function test results, the Board must 
turn to other criteria under the current rating schedule to 
determine if a higher rating is warranted. 

A review of the medical records shows that although the 
veteran has been a regular visitor to VA outpatient clinics, 
she has not paid monthly visits to a physician for asthma 
symptoms.  With respect to corticosteroids, the VA treatment 
records on file note that the veteran has been prescribed 
AeroBid, Azmacort, or Beclovent or other forms of 
beclomethasone.  There is no record evidence that the veteran 
has been taking these mediations on a daily basis.  

The Board notes that there is no objective evidence from the 
medical record to show that the veteran was taking oral 
corticosteroids for any significant time; in particular the 
record does not show an ongoing prescription for any such 
medication.  Even conceding that the veteran may have taken 
corticosteroids for some period, the record simply does not 
establish that she required three or more courses of 
corticosteroids during any one-year period pertinent to this 
claim.  The Board notes that while three separate treatment 
records from March, June, and August 1997 mention the 
corticosteroid beclomethasone, it remains unclear whether the 
veteran was prescribed at least three intermittent courses of 
the corticosteroid.  Based on such findings, the Board 
concludes that the criteria for a 60 percent rating are not 
met or approximated under the current regulations.

The Board has also considered the rating schedule in effect 
prior to October 7, 1996, and finds that the evidence does 
not show the level of symptomatology required for a 60 
percent rating under that rating schedule.  While the veteran 
may have had frequent attacks of asthma (one or more attacks 
weekly), those attacks appeared to have been relieved by her 
prescribed medication.  Thus, the evidence does not show that 
she experienced severe symptomatology, at least for any 
significant period of time. 

Based on the above findings, the Board concludes that a 
rating higher than 30 percent is not warranted during any 
period of time here on appeal.  The Board will now determine 
whether a rating higher than 10 percent is warranted.  

As noted above, the evidence does not include any pulmonary 
function test results.  VA treatment evidence of record from 
the period of the appeal, however, shows that the veteran has 
been using Albuterol, Foradil, or Atrovent on what a 
reasonable person can conclude from the record appears to be 
a daily basis.  Thus, on the basis of daily inhalational or 
oral bronchodilator therapy, the Board finds that the new 
criteria for a 30 percent rating are met for the period from 
October 7, 1996, the effective date of new criteria.  

This leaves the period from July 18, 1996, through October 6, 
1996, during which a 10 percent rating is currently assigned, 
and only the former rating schedule may be applied.  

As set out above, under the former rating criteria, a 30 
percent rating required moderate symptoms; asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  As an August 
1996 VA treatment record indicates, the veteran reported the 
presence of asthma symptoms, albeit, it was found, "well-
controlled."  The evidence does not show that asthmatic 
attacks were rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
The evidence of record, slight as it is, would appear to be 
consistent with the criteria for a 10 percent rating.  Based 
on a finding of overall mild symptomatology prior to October 
7, 1996, and the inapplicability of the current rating 
schedule during that period, the Board finds that the 
criteria for a rating higher than 10 percent are not met 
prior to October 7, 1996.

In sum, the Board finds that during no portion of the period 
on appeal has the disability picture approximated the 
criteria for a 60 percent evaluation under either the former 
or current version of the rating schedule.  The criteria for 
a 30 percent rating are met during the period from October 7, 
1996, onward, on the basis of consistent evidence of daily 
inhalational or oral bronchodilator therapy.  Prior to 
October 7, 1996, the applicable criteria for a rating higher 
than 10 percent are not met or more nearly approximated.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for her migraine headaches or asthma and 
reactive airway disease, and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.   

Service Connection for Left Otitis Externa, Temporomandibular 
Joint Disability, Right Ovarian Cyst, Right Ankle Disability, 
and Pleurisy/Chest Pain

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that her claimed disabilities are 
related to service.

Service medical records are negative for evidence that any of 
the claimed disabilities were chronic in service.  There are 
only isolated notations of otitis externa (April 1996); left 
jaw pain complaints (January 1996); right ankle sprain (April 
1994); and pleuritic chest pain (November and December 1994).  
There was an in-service diagnosis of an ovarian cyst (July 
1995) but according to a VA gynecological examination report 
dated in October 1996 it had been treated and resolved; no 
diagnosis was given on examination in October 1996.  The 
March 1996 separation examination report notes the veteran's 
history as to the claimed disorders but does not show that 
any of the disabilities at issue was found at that time.  A 
VA general medical examiner in October 1996 failed to 
diagnosis a single one of these disorders, even though the 
veteran made specific complaints and recited her history.  
The veteran failed to report without explanation for a 
scheduled VA examination in August 2007.  The record before 
the Board contains one recent complaint each for mandibular 
pain and ovarian pain but does not show that a chronic 
disorder was identified on any occasion.  Moreover, there is 
no medical evidence suggesting that a single claimed 
disability was caused by service.  

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and her active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable disability rating for 
migraine headaches is denied.

The Board having determined that the veteran's asthma and 
reactive airway disease warrant a 10 percent rating for the 
initial rating period prior to October 7, 1996, and a 30 
percent rating beginning October 7, 1996, the appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.

Entitlement to service connection for left otitis externa is 
denied.

Entitlement to service connection for temporomandibular joint 
disability is denied.

Entitlement to service connection for a right ovarian cyst is 
denied.

Entitlement to service connection for right ankle disability 
is denied.

Entitlement to service connection for pleurisy/chest pain is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


